Pleading and practice; third-party practice; Court of Claims jurisdiction; oil spill clean-up. — Plaintiff seeks to recover from defendant the costs of cleaning up an oil spill, alleging application of Pub. L. 91-224 “Water Quality Improvement Act of 1970.” The United States filed a third-party claim against Liberty Shell and Material Company for indemnification, attorneys’ fees and expenses, and the latter has filed a motion to dismiss asserting that it has received no money from the United States in connection with the alleged fuel oil spill and clean up contract and has made no claim nor does it have any interest in the alleged contract, and that the Court of Claims is without jurisdiction over the claim of the United States against it. On November 22,1974 the court issued the following order:
Before SeeltoN, Judge, Presiding, Nichols and KuNzig, Judges.
“This case comes before the court on motion of the third-party defendant, filed July 25, 1974, to dismiss the third-party petition, filed June 11, 1974, by the defendant United States. Upon consideration thereof, together with the opposi*875tion thereto, without oral argument, on the basis of the decisions by this court in Oliver-Finnie Co. v. United States, 133 Ct. Cl. 555, 557, 137 F. Supp. 719, 720-21 (1956), and Bowser, Inc. v. United States, 190 Ct. Cl. 441, 449, 420 F. 2d, 1057, 1062-63 (1970), it is concluded that this court lacks jurisdiction over defendant’s claim against the third-party.
“it is therefore ordered that the said motion of the third-party to dismiss be and the same is granted, that the third-party petition of the defendant United States, against Liberty Shell and Materials Company is dismissed and the said third-party is dismissed as a party to this case.
“it is further ordered that request of the defendant United States that judgment be entered against the said third-party defendant for attorneys’ fees, costs, expenses and disbursements incurred by the United States in defense of the action herein (see paragraph 3, page 3 of the third-party petition) be and the same is denied.”